EXHIBIT 99.1

THIRD AMENDMENT OF OFFICE LEASE

THIS THIRD AMENDMENT OF OFFICE LEASE (this "Amendment"), dated for reference
purposes only, August ___, 2002, is made by and between 235 PROPERTY CO., LLC, a
Delaware limited liability company ("Landlord"), and CNET Networks, Inc., a
Delaware corporation ("Tenant").

RECITALS

:



A. Landlord, as successor in interest to 235 Second Street LLC, a California
limited liability company, and Tenant are parties to that certain Office Lease
dated as of May 1, 2000 ("Original Lease"), as amended by that certain First
Amendment of Office Lease dated as of April 20, 2001 (the "First Amendment"),
and that certain Second Amendment of Office Lease dated as of September 6, 2001
(the "Second Amendment"), for certain premises (the "Premises") containing
283,416 rentable square feet and located at 235 Second Street, San Francisco,
California. The Original Lease, as amended by the First Amendment and the Second
Amendment, is hereinafter referred to as "Lease." Unless otherwise defined
herein, the capitalized words and phrases used in this Amendment shall have the
respective meanings ascribed to them in the Lease.

B. Subject to obtaining the consent of the current holder of the note secured by
a first deed of trust (the "Secured Note") on the Premises, LaSalle Bank
National Association, as trustee for the registered holders of LB-UBS Commercial
Mortgage Trust 2002-C1, commercial mortgage pass-through certificates, series
2002-C1 ("Senior Lender") and the consent of the current holder of the mezzanine
note secured by certain equity interests related to the Premises (the "Mezzanine
Note"), Delaware Securities Holdings, Inc. ("Mezzanine Lender"), Landlord and
Tenant now desire to amend the Lease to: (i) provide for payment by Tenant to
Landlord of the amount of Eight Million Dollars ($8,000,000.00) as reimbursement
for the cost of constructing specialty elements in the Building performed by
Landlord at Tenant's request; (ii) modify the Basic Monthly Rental payable under
the Lease; and (iii) provide for a letter of credit in the amount of Two Million
Dollars ($2,000,000.00) as security for the performance of Tenant's obligations
under the Lease.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

Approval of Lenders

. This Amendment shall be conditioned upon and shall not take effect until, the
effective date of the consent of both Senior Lender and Mezzanine Lender
(collectively, the "Lenders") to this Amendment on terms and conditions
satisfactory to Landlord. The date of Lenders' written consent to this Amendment
is referred to herein as the "Effective Date." Landlord shall immediately notify
Tenant of the Effective Date, and shall deliver to Tenant a copy of Lenders'
written consent to this Amendment. If Lenders have not approved this Amendment
on terms and conditions satisfactory to Landlord on or before August 31, 2002,
either party shall thereafter have the right to terminate this Amendment by
giving written notice to the other party, and from and after the date of such
termination, this Amendment shall be of no further force or effect.



Reimbursement of Construction Costs

. Within five (5) business days after Landlord notifies Tenant of the Effective
Date, Tenant shall pay to Senior Lender on behalf of Landlord the amount of
Eight Million Dollars ($8,000,000.00), as reimbursement for the cost of
constructing specialty elements in the Building performed by Landlord at
Tenant's request, and not otherwise required to be performed under Applicable
Laws or as part of the Base Building Improvements pursuant to the Work Letter. A
description of these specialty elements is attached hereto as
Exhibit A
and incorporated herein by this reference. Said payment shall be made by wire
transfer in accordance with instructions from Landlord.



Letter of Credit

. The following new Paragraph 33 is hereby added to the Lease:



33. LETTER OF CREDIT.

(a) Form of Letter of Credit. Within five (5) business days after Landlord
notifies Tenant of the Effective Date, Tenant shall deliver to Landlord, as
security for the faithful performance of all of Tenant's obligations under this
Lease, an irrevocable stand-by letter of credit (the "Letter of Credit") in the
amount of Two Million Dollars ($2,000,000.00) for the account of Tenant and
naming Landlord and Senior Lender severally as co-beneficiaries, or, if approved
by Lender, naming Landlord as the sole beneficiary, (the named beneficiary or
beneficiaries being hereinafter referred to as the "Beneficiary"), and issued by
Wells Fargo Bank, N.A., or other National Banking Association member
satisfactory to Senior Lender (the "Issuer"). The Letter of Credit shall be
substantially in the form attached hereto as Exhibit B and shall additionally
provide, on terms satisfactory to Lender, for Landlord's assignment to Senior
Lender of Landlord's rights to draw under and to receive the proceeds of said
Letter of Credit and for Tenant's consent to the foregoing and acknowledgement
of Senior Lender's reliance thereupon. Tenant shall maintain the Letter of
Credit in effect until August 1, 2005 (and the original Letter of Credit shall
be returned to Tenant promptly following such date). If the Letter of Credit
shall expire prior to said date, Tenant shall renew the Letter of Credit prior
to its expiration or arrange for issuance of a new Letter of Credit in
accordance with the terms hereof. If Tenant fails to give Senior Lender
satisfactory evidence of renewal of the Letter of Credit or issuance of a new
Letter of Credit at least thirty (30) days prior to expiration of the Letter of
Credit then in effect, Beneficiary shall be entitled to draw down the full
amount of the Letter of Credit and the amount so drawn ("Draw Proceeds"),
although not a cash security deposit, shall be held by Senior Lender and may be
applied in the same manner as set forth in Paragraph 33(f) below.

(b) Draws on the Letter of Credit. Beneficiary shall be entitled to draw upon a
portion of or the entire amount of the Letter of Credit from time to time,
without further notice to Tenant and without prejudice to any other remedy
Landlord may have, for any of the following reasons: (i) upon or following the
occurrence of any default by Tenant under this Lease, after notice and
expiration of any applicable cure period under the Lease (without the necessity
to serve any statutory notice), (A) to pay any amounts payable by Tenant to
Landlord hereunder, including, but not limited to, any amounts payable under
Paragraphs 3, 4 and 5 above, and (B) to compensate Landlord for any expense,
loss or damage incurred or suffered by Landlord in connection with the default;
or (ii) if Tenant fails to give Senior Lender satisfactory evidence of renewal
of the Letter of Credit or issuance of a new Letter of Credit at least thirty
(30) days prior to expiration of the Letter of Credit then in effect, as
provided above, or within thirty (30) days after Issuer gives Beneficiary
written notice of non-renewal of the Letter of Credit; or (iii) in the event
that Tenant (A) is generally not paying its debts as they become due, or (B)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors' relief law of any jurisdiction, or (C) makes an assignment for
the benefit of its creditors, or (D) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of Tenant or of any
substantial part of Tenant's property, or (E) takes action for the purpose of
any of the foregoing; or (iv) a court or governmental authority enters an order
(A) appointing a custodian, receiver, trustee or other officer with similar
powers with respect to Tenant or with respect to any substantial part of
Tenant's property, or (B) constituting an order for relief or approving a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors' relief law of any jurisdiction, or (C) ordering the
dissolution, winding-up or liquidation of Tenant; or (v) a court or governmental
authority enters against Tenant or Tenant's property (A) a writ of attachment,
or (B) a writ of possession, or (C) a writ of execution. Tenant waives the
provisions of California Civil Code Section 1950.7, and all other provisions of
law now in force or that become in force after the date of execution of this
Lease, that provide that Landlord may claim from a security deposit only those
sums reasonably necessary to remedy defaults in the payment of Rent, to repair
damage caused by Tenant or to clean the Premises. If the entire Draw Proceeds
are not used or applied pursuant to the terms of the Lease, then, subject to the
terms of Paragraph 33(c) below, the balance of the Draw Proceeds, although not a
cash security deposit, shall be held by Senior Lender and may be applied in the
same manner as set forth in Paragraph 33(f) below.

(c) Restoration of Letter of Credit. If Beneficiary draws upon the Letter of
Credit and applies the Draw Proceeds against any amounts due from Tenant to
Landlord as provided above, Tenant shall, in each instance, within three (3)
days after its receipt of written demand therefor, deliver written documentation
executed by the Issuer confirming that the Letter of Credit has been reinstated
to Two Million Dollars ($2,000,000.00). If and when Tenant delivers written
documentation executed by the Issuer confirming that the Letter of Credit has
been reinstated to Two Million Dollars ($2,000,000.00), Senior Lender shall
promptly return to Tenant, any Draw Proceeds remaining after payments to or on
behalf of Landlord of any sums recoverable from the Letter of Credit pursuant to
the Lease and this Amendment.

(d) Transfer. Senior Lender and/or Landlord (and any subsequent transferee of
either) may each transfer its respective interests in the Letter of Credit to
the purchaser of the Secured Note or the Premises (any such transferee, the
"Transferee"), and upon such Transferee's written acknowledgement of this
Amendment and Beneficiary's obligations with respect to the Letter of Credit
and/or the Draw Proceeds, as the case may be, the Beneficiary shall be
discharged from any further liability with respect to the Letter of Credit. If
the Letter of Credit cannot be transferred, Landlord shall notify Tenant, and
Tenant shall provide a new Letter of Credit for the benefit of the Transferee
(so long as the Transferee has acknowledged this Amendment and Beneficiary's
obligations under the Lease with respect to the Letter of Credit and/or the Draw
Proceeds, as the case may be), provided that the existing Letter of Credit is
simultaneously returned to Tenant. If Tenant does not provide such a new Letter
of Credit within thirty (30) days after written request from Landlord,
Beneficiary may draw upon the full amount of the Letter of Credit; and such Draw
Proceeds, although not a cash security deposit, shall be held by Senior Lender
and may be applied in the same manner as set forth in Paragraph 33(f) below.

(e) Cooperation. Tenant, at Tenant's expense, agrees to cooperate with Landlord
and Senior Lender to promptly execute and deliver to Beneficiary any and all
modifications, amendments and replacements of the Letter of Credit, as
Beneficiary may reasonably request to carry out the terms and conditions of this
Paragraph 33; provided, however, that in connection with assignment or
re-issuance of the Letter of Credit arising upon transfer of the Loan, Tenant
shall not be responsible for any fees assessed by the Issuer.

(f) Security Deposit. In the event Senior Lender on behalf of Landlord holds any
cash security deposit (the "Security Deposit") from time to time during the
Lease Term as security for the faithful performance of all provisions of this
Lease, Tenant agrees that, if Tenant fails to pay any Rent, or otherwise
defaults with respect to any provision of this Lease, Senior Lender may (but
shall not be obligated to), and without prejudice to any other remedy available
to Landlord, use, apply or retain all or any portion of the Security Deposit for
the payment of any Rent in default or for the payment of any other sum to which
Landlord may become obligated by reason of Tenant's default, or to compensate
Landlord for any loss or damage which Landlord may suffer thereby, including,
without limitation, prospective damages and damages recoverable pursuant to
California Civil Code Section 1951.2. As provided above, Tenant waives the
provisions of California Civil Code Section 1950.7, and all other provisions of
law now in force or that become in force after the date of execution of this
Lease, that provide that Landlord may claim from the Security Deposit only those
sums reasonably necessary to remedy defaults in the payment of Rent, to repair
damage caused by Tenant, or to clean the Premises. If Senior Lender uses or
applies all or any portion of the Security Deposit as provided above, Tenant
shall, within five (5) days after demand therefor, deposit cash with Senior
Lender in an amount sufficient to restore the Security Deposit to the full
amount thereof, and Tenant's failure to do so shall, at Landlord's option, be an
Event of Default (as defined in Paragraph 18(a) above) under this Lease. Senior
Lender shall not be required to keep the Security Deposit separate from its
general accounts. If Tenant performs all of Tenant's obligations hereunder, upon
request by Tenant, the Security Deposit, or so much thereof as has not
theretofore been applied by Landlord or Lender, shall be returned to Tenant (or,
at Senior Lender's option, to the last assignee, if any, of Tenant's interest
hereunder) on or before August 15, 2005; provided, however, that if this Lease
is terminated by Landlord pursuant to Paragraph 18(b) above, or by Tenant in a
bankruptcy proceeding pursuant to 11 U.S.C. 365, Senior Lender may retain the
Security Deposit and apply the same against its damages recoverable pursuant to
California Civil Code Section 1951.2. Neither Landlord nor Senior Lender shall
be deemed to hold the Security Deposit in trust nor be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to any interest on the Security Deposit. In the event of termination of
Landlord's interest in this Lease, Landlord may transfer its rights with respect
to the Security Deposit, subject to Senior Lender's rights therein, to
Landlord's successor in interest and as long as such successor in interest
assumes Landlord's obligations under the Lease with respect to the Security
Deposit upon such transfer, Landlord shall be relieved of any and all liability
for or obligation with respect to the Security Deposit. In such case, Tenant
shall look solely to such successor in interest of Landlord for return of the
remaining balance, if any, of the Security Deposit. The Security Deposit shall
not be construed as liquidated damages, and if Landlord's claims hereunder
exceed the Security Deposit, Tenant shall remain liable for the balance of such
claims.

(g) No Assignment. Tenant may not assign, mortgage or encumber the Letter of
Credit, the Draw Proceeds, or the Security Deposit without the consent of
Landlord and Lender, and any attempt to do so shall be void and shall not be
binding on Landlord or Lender.

Basic Rental
. Provided that Tenant timely performs its obligations under Paragraphs 2 and 3
above, Paragraph 3(a) of the Lease is amended to read in its entirety as
follows:

Date

Annual Basic Rental/Sq. Ft.

Annual Basic Rental

Monthly Basic Rent

       

August 1, 2002
through April 30, 2011


$40.00

$11,336.640.00

$944,720.00

May 1, 2011
through April 30, 2016

$45.00

$12,753,720.00

$1,062.810.00

Since if this Amendment becomes effective, the adjustment in Monthly Basic Rent
is retroactive to August 1, 2002, provided that Tenant paid $1,180,900.00 as
Monthly Basic Rent for August, 2002, Tenant shall be entitled to deduct the sum
of $236,180.00 from the Monthly Basic Rent otherwise payable on September 1,
2002 (i.e., Tenant shall be entitled to pay $708,540.00 as Monthly Basic Rent
for September, 2002).

Miscellaneous.

5.l Conflict. In the event of any conflict between the provisions of the Lease
and this Amendment, the provisions of this Amendment shall control.

5.2 Ratification. Except as modified by this Amendment, all of the terms,
conditions and provisions of the Lease shall remain in full force and effect and
are hereby ratified and confirmed. Landlord and Tenant hereby acknowledge and
agree that this Amendment is binding upon each of them, subject only to
obtaining the consent of Lenders, as set forth in Paragraph 1 above.

5.3 Exhibit. The following Exhibits are attached to this Amendment and by this
reference made a part hereof:

Exhibit A Specialty Elements

Exhibit B Form of Letter of Credit

5.4 Execution of Amendment; Counterparts. The submission of this Amendment to
Tenant for review or execution does not create an option or constitute an offer
to Tenant to amend the Lease on the terms and conditions contained herein, and
this Amendment shall not become effective as an amendment to the Lease unless
and until it has been approved by Lender, and executed and delivered by both
Landlord and Tenant. Tenant and the person or persons signing on behalf of
Tenant represent and warrant that they have the requisite authority to bind
Tenant. Landlord and the person or persons signing on behalf of Landlord
represent and warrant that they have the requisite authority to bind Landlord.
This Amendment, and the undersigned consents hereto, may be executed in
counterpart and may be delivered electronically, and each such counterpart shall
constitute an original document, with all such counterparts, taken together,
constituting a single document and evidencing the agreement of the parties.

5.5 Senior Lender asThird-Party Beneficiary. Senior Lender shall be an express
third-party beneficiary of this Amendment and, in addition to all other rights
and remedies available to Senior Lender as the holder of the Secured Note, the
beneficiary under the deed of trust securing the Secured Note, and the
collateral assignee of the Lease, Senior Lender shall enjoy all rights and
benefits provided to Senior Lender under this Amendment and the right to enforce
the terms thereof.

5.6 Revival of Obligations. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision of a court thereunder or in another action or
proceeding, Senior Lender or Landlord must rescind, repay, or restore any
payment or any part thereof received by either Senior Lender or Landlord out of
or in connection with the Letter of Credit or the $8,000,000 delivered by Tenant
pursuant to Section 2 herein above, the parties agree that it would be
inequitable for Tenant to enjoy the full benefits of the rent adjustment
provided for in this Amendment, and that therefore, to the extent and in the
aggregate amount of all such repayments ordered, but only to such extent and in
such amount, the parties agree that from and after the entry of such order,
Tenant shall pay administrative rent under the Lease at the rate specified in
the Lease without the adjustment provided for hereunder.

5.7 Entire Agreement. This Amendment contains the entire agreement of Landlord
and Tenant with respect to the subject matter hereof. It is understood that
there are no oral agreements between Landlord and Tenant affecting the Lease as
hereby amended, and this Amendment supersedes and cancels any and all previous
negotiations, representations, agreements and understandings, if any, between
Landlord and Tenant and their respective agents with respect to the subject
matter hereof, and none shall be used to interpret or construe the Lease as
amended hereby.

IN WITNESS WHEREOF, the parties have caused this Third Amendment of Office Lease
to be executed as of the day and year first written above.

Landlord:

 

 

 

235 PROPERTY CO., LLC,
a Delaware limited liability company

 

By: 235 Equity Holding Co., LLC,
a Delaware limited liability company,
its sole member



 

By: 235 Second Street LLC,
a California limited liability company, its sole member

 

Date: ______________________________

By: ________________________________
Robert Patrick Birmingham,
its Managing Member

 

Tenant:

CNET NETWORKS, INC.,
a Delaware corporation




 

Date: ________________________________

 

By: _________________________________

 

Name: ________________________________

 

Title: _________________________________

 

Title:___________________________________

 

 




--------------------------------------------------------------------------------




CONSENT OF SENIOR LENDER

:



Senior Lender hereby consents to Landlord's execution of the foregoing Third
Amendment of Office Lease and agrees that, upon condition of the delivery of (x)
the Letter of Credit, including related consents and acknowledgments by the
Issuer and the Tenant of the Landlord's assignment to Senior Lender of the
proceeds thereof, all in form and substance satisfactory to Lender, and (y) the
payment to be made by Tenant in accordance with the terms of the Third Amendment
and Section 2 thereof, the Lease has been duly modified by said Third Amendment.
By its execution below, the undersigned Lennar Partners, Inc. hereby represents
and warrants to Tenant and to Landlord that it is empowered to act on behalf of
Senior Lender as Senior Lender's attorney-in-fact, and the person(s) signing
below on behalf of Lennar Partners, Inc. hereby represent(s) and warrant(s) that
such person(s) has/have the necessary power and authority to execute and deliver
this consent on behalf of Lennar Partners, Inc.

SENIOR LENDER:



LASALLE BANK NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF
LB-UBS COMMERCIAL MORTGAGE TRUST 2002-C1,
COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2002-C1

By: LENNAR PARTNERS, INC.,
a Florida corporation, its attorney-in-fact

 

 

 

By: _____________________________

 

 

Name: ____________________________

 

 

Title: ____________________________

 

 

Date: ____________________________




--------------------------------------------------------------------------------




CONSENT OF MEZZANINE LENDER

:



Mezzanine Lender hereby consents to Landlord's execution of the foregoing Third
Amendment of Office Lease and agrees that, upon condition of the delivery of (x)
the Letter of Credit, including related consents and acknowledgments by the
Issuer and the Tenant of the Landlord's assignment to Lender of the proceeds
thereof, all in form and substance satisfactory to Senior Lender, and (y) the
payment to be made by Tenant in accordance with the terms of the Third Amendment
and Section 2 thereof, the Lease has been duly modified by said Third Amendment.
By its execution below, the undersigned Delaware Securities Holdings, Inc.
hereby represents and warrants to Tenant and to Landlord that it is the current
holder of the Mezzanine Note, empowered to deliver this consent to the Third
Amendment and the person(s) signing below on behalf of Delaware Securities
Holdings, Inc. hereby represent(s) and warrant(s) that such person(s) has/have
the necessary power and authority to execute and deliver this consent on behalf
of Delaware Securities Holdings, Inc.

 

MEZZANINE LENDER:

 

DELAWARE SECURITIES HOLDINGS, INC.,


a Delaware corporation



 

By: ___________________________

 

Name: __________________________

 

Title: __________________________

 

Date: __________________________




--------------------------------------------------------------------------------




Exhibit A

SPECIALTY ELEMENTS

 

1. Installation of 2 extra passenger elevators.

 

2. Installation of 2 large roof mounted (20'x40') skylight, as well as one large
light well 3 stories deep.

 

3. Installation of a third central staircase 6 stories (extra to the 2 required
fire exits), including related fire doors, handrails, openings in slab &
lighting.

 

4. Painting of all steel beams on upper 3 stories to be painted with intumescent
(fire resistant) paint in lieu of sprayed on fire proofing. 17 coats of said
paint applied to each beam to reach the required 2 or 4 hour fire rating.

 

5. Provision of a loading dock.

 

6. Installation of main sprinkler loop throughout the Building.

 

7. Installation of perforated acoustic ceiling panels to floors 4, 5 and 6.

 

8. Leveling of floors to Tenant's specifications.

 

9. Provision of over-sized electrical supply and associated switch gear to
Tenant's specifications.

 

10. Other miscellaneous specialty improvements performed by Landlord at Tenant's
request.

 




--------------------------------------------------------------------------------




exhibit B



LETTER OF CREDIT



 

WELLS FARGO BANK, N.A.
TRADE SERVICES DIVISION, NORTHERN CALIFORNIA
525 MARKET STREET, 25TH FLOOR
SAN FRANCISCO, CALIFORNIA 94105



Contact Phone: 1(800) 798-2815 (Option 1)

 

Email : sftrade@wellsfargo.com



IRREVOCABLE LETTER OF CREDIT

Letter of Credit No. _________

August , 2002

LASALLE BANK NATIONAL ASSOCIATION
AS TRUSTEE FOR THE REGISTERED HOLDERS OF
LB-UBS COMMERCIAL MORTGAGE TRUST 2002-C1
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2002-C1
c/o Wachovia Bank, National Association
Capital Markets Group, Structured Products Servicing
8739 Research Drive, URP4, NC 1075
Charlotte, NC 28262-1075
Re: LB-UBS 2002-C1; Loan No. 13-00000483

OR

235 PROPERTY CO., LLC
c/o Birmingham Builders
1475 Folsom St., Suite 400
San Francisco, CA 94107

 

 

Ladies and Gentlemen:

At the request and for the account of CNET Networks, Inc., 235 Second Street,
San Francisco, CA 94105, we hereby establish our Irrevocable Letter of Credit in
your favor in the amount of Two Million United States Dollars (US$2,000,000.00)
available with us at our above office by sight payment of a dated demand(s)
signed by either of you worded in the form of Exhibit 1 attached hereto with the
instructions in brackets therein complied with.

This Letter of Credit expires at our above office on August 1, 2003 but shall be
automatically extended, without written amendment, first to August 1, 2004 and
then to, but not beyond August 1, 2005, unless we have sent written notice to
both of you at your addresses above (or to any subsequent address of any
transfer beneficiary pursuant to the terms set forth for transfer below) by
registered mail or express courier (with a copy of such notice being sent to
Lennar Partners, Inc. 760 N.W. 107th Avenue, Suite 400, Miami, FL 33172,

Attn: Director of Servicing, Re: LB-UBS 2002-C1; Loan No. 13-0000483 in the
event that LaSalle Bank is a co-beneficiary at the time such notice is sent)
that we elect not to renew this Letter of Credit beyond the date specified in
such notice, which date will be August 1, 2003 or August 1, 2004 and be at least
sixty (60) calendar days after the date we send you such notice. Upon our
sending you such notice of the non-renewal of the expiration date of this Letter
of Credit, one of you may also draw under this Letter of Credit by presentation
to us at our above address anytime on or within 30 days prior to the expiration
date specified in such notice, of a dated demand signed by either of you worded
in the form of Exhibit 2 attached hereto with the instructions in brackets
therein complied with.

Each drawing must also be accompanied by the original of this Letter of Credit
for our endorsement on this Letter of Credit of our payment of such demand.

Partial and multiple drawings are permitted under this Letter of Credit.

Any demand presented under this Letter of Credit will be honored in the order
received and a drawing by one of you will not preclude subsequent drawings by
the other of you.

If any instructions accompanying a drawing under this Letter of Credit request
that payment is to be made by transfer to an account with us or at another bank,
we and/or such other bank may rely on an account number specified in such
instructions even if the number identifies a person or entity different from the
intended payee.

This Letter of Credit is transferable one or more times, but in each instance to
a single transferee and only in the full amount available to be drawn under the
Letter of Credit at the time of such transfer. Any such transfer may be effected
only through ourselves and only upon payment of our usual transfer fee and upon
presentation to us at our above-specified office of a duly executed instrument
of transfer in the format attached hereto as Exhibit 3 together with the
original of this Letter of Credit. Any transfer of this Letter of Credit may not
change the place of expiration of this Letter of Credit from our above-specified
office. Each transfer shall be evidenced by our endorsement on the reverse of
the original of this Letter of Credit, and we shall deliver the original of this
Letter of Credit so endorsed to the transferee.

As used herein the term "Business Day" shall mean a day of the year on which our
San Francisco Trade Services Division, Northern California office is open for
business.



We hereby agree with you that each drawing presented hereunder in full
compliance with the terms hereof will be duly honored by our payment to you of
the amount of such demand, in immediately available funds of Wells Fargo Bank,
N.A. :

(i) not later than 2:00 p.m., San Francisco time, on the Business Day following
the Business Day on which such drawing is presented to us as aforesaid if such
presentation is made to us at or before 10:00 a.m., San Francisco time.

or



(ii) not later than 2:00 p.m., San Francisco time, on the second Business Day
following the Business Day on which such drawing is presented to us as aforesaid
if such presentation is made to us after 10:00 a.m., San Francisco time.

We agree that we will not inquire as to the accuracy of any statement worded as
quoted in any signed and dated demand presented to us under this Letter of
Credit. We also agree that, with respect to our obligation to pay a drawing
which conforms to the requirements of this Letter of Credit, such obligation
will not, except to the extent that any such obligation may be altered by any
law or regulation or court order, be affected by any dispute between the
Applicant and the Beneficiary regarding the content or accuracy of any statement
presented with such drawing.

Except as otherwise provided in this Letter of Credit, this Letter of Credit is
subject to the Uniform Customs and Practice For Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 (the "UCP") and
the laws of the State of California, and, in the case of any conflict between
such laws and the UCP, the laws of the State of California will control.

 

Very truly yours



WELLS FARGO BANK, N.A.



BY: _____________________________

(AUTHORIZED SIGNATURE)





DRAWING CERTFICATE



The undersigned, an authorized representative of [insert beneficiary name] (a
"Co-Beneficiary"), hereby certifies to Wells Fargo Bank, N.A., with reference to
Irrevocable Letter of Credit No. _________ the "Letter of Credit" that:

(1) The undersigned is a Co-Beneficiary of the Letter of Credit and either the
collateral assignee of, or a party to the lease described in paragraph 2 of this
certificate, and hereby demands payment in the amount equal to $[insert amount
of drawing] under the Letter of Credit, which amount does not exceed the amount
currently available under the Letter of Credit.



(2) Co-Beneficiary is entitled to payment of the amount to be drawn:

(x) pursuant to the terms of that certain office lease dated May 1, 2000, by and
between 235 Second Street LLC and CNET Networks, Inc. ("Tenant"), as amended by,
among other documents, that certain Third Amendment of Office Lease, dated for
reference purposes only, as of [insert date]; or

(y) by reason of one or more of the following events: (i) Tenant (A) is
generally not paying its debts as they become due, or (B) has filed, or
consented by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy or
for liquidation or to take advantage of any bankruptcy, insolvency or other
debtors' relief law of any jurisdiction, or (C) has made an assignment for the
benefit of its creditors, or (D) has consented to the appointment of a
custodian, receiver, trustee or other officer with similar powers of Tenant or
of any substantial part of Tenant's property, or (E) has taken action for the
purpose of any of the foregoing; or (ii) a court or governmental authority has
entered an order (A) appointing a custodian, receiver, trustee or other officer
with similar powers with respect to Tenant or with respect to any substantial
part of Tenant's property, or (B) constituting an order for relief or approving
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors' relief law of any jurisdiction, or (C) ordering the
dissolution, winding-up or liquidation of Tenant; or (iii) a court or
governmental authority has entered against Tenant or Tenant's property (A) a
writ of attachment, or (B) a writ of possession, or (C) a writ of execution.

(3) This is a [insert either "partial" or "final"] drawing.

(4) Payment of the amount specified in this Certificate should be made to Co-
Beneficiary by wire
transfer of immediately available funds to account number [insert number], at
[insert financial institution name].

IN WITNESS WHEREOF, Co-Beneficiary has executed and delivered this Certificate
as of the [insert date].

Very truly yours

[insert beneficiary name]

By: [insert signature]

Name: [insert name]

Title: [insert title]

